WHEREAS, on June 13th, 1939, a stay of execution order was issued by this Court restraining the Warden of the State penitentiary from executing appellant under the judgment of conviction and the mandate of this Court until the Supreme Court of the United States should have acted upon an application for certiorari to review the action of the Court of Criminal Appeals of Texas, and
WHEREAS, the said Supreme Court of the United States did at its October term, 1939, deny said petition as is evidenced by the following certified copy of said denial order now on file in the Court of Criminal Appeals of Texas, viz: —
"SUPREME COURT OF THE UNITED STATES No. 87 — October Term, 1939 Bob White, Petitioner, vs. The State of Texas.
On petition for writ of Certiorari to the Court of Criminal Appeals court of the State of Texas.
On consideration of the petition for a writ of certiorari herein to the Court of Criminal Appeals Court of the State of Texas __________ and of the argument of counsel thereupon had,
It is now here ordered by the Court that the said petition be, and the same is hereby denied.
November 13, 1939. *Page 674 
Mr. Justice Butler took no part in the consideration and decision of this application (Seal of the Supreme Court of the United States.)
A true copy Test: CHARLES ELMORE CROPLEY, Clerk of the Supreme Court of the United States By (signed) Hugh W. Barr, Deputy."
NOW, THEREFORE, it is the Order of the Court of Criminal Appeals of Texas that the stay of execution order is hereby revoked and set aside, and the Clerk of this Court directed to issue an alias mandate, and transmit same together with a certified copy of this order to the District Court of Montgomery County, Texas, authorizing and directing said Court to proceed to carry out the judgment and mandate of this Court.
This the 6th day of January, A.D. 1940.
                              ORDER